DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on December 15, 2020, claim 1-20 are pending.

Drawings
The drawings are objected to because they do not properly describe the invention.
All Figures with generic box elements are objected to and need to incorporate proper labels in the generic box elements (including specific comments infra).
FIGS. 1-7 should include descriptive labels. For example, in FIG. 1 the box labeled by “195” should further contain the label “transmission” and “102” should include the label “engine”.
FIGS. 8-10 should include the method steps. For example, in FIG. 8, the box labeled by “804” should include the label of “determine whether a fault has been diagnosed in one of the battery modules”, as described in ¶82 of the applicant’s specification.
FIGS. 8-10 includes a box with no label as indicated below in reproduced FIG. 8. This box should include a label such as “Start”.


    PNG
    media_image1.png
    667
    569
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the voltage" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this claim is being interpreted as depending from claim 5 since claim 5 discloses “a voltage”.
Claim 19 recites the limitation "the fraction" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this claim is being interpreted as depending from claim 18 since claim 18 discloses “a fraction”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, 16-17 and 20 and are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hinterberger et al. US20190288345A1.
	Regarding claim 1,  Hinterberger discloses a battery system (12) including a plurality of battery cell housings (24), or battery modules, electrically connected in series(Hinterberger; FIG. 2; ¶30). 
Hinterberger discloses that each battery cell housing includes one or more battery cells (32) (Hinterberger; FIG. 2; ¶30). 
Hinterberger discloses a switching element (36), or a first switch,  connected between a positive reference potential of the battery cell and a first node, as illustrated in annotated FIG. 2 reproduced below (Hinterberger; FIG. 2; ¶31). 
Hinterberger discloses a bypass switching element (38), or a second switch, connected between the first node and a second node, as illustrated in annotated FIG. 2 reproduced below (Hinterberger; FIG. 2; ¶31). 
Hinterberger illustrates that a negative reference potential of battery cell (32) is connected to the second node(Hinterberger; FIG. 2).

    PNG
    media_image2.png
    799
    657
    media_image2.png
    Greyscale

Hinterberger discloses a microcontroller (40), or a management module, that controls the switching element (36) and the bypass switching element (38) for opening and closing (Hinterberger; FIG. 2; ¶32).
Hinterberger discloses selectively closing the first switches (36) of the battery modules while the second switches (38) are open (Hinterberger; FIG. 2; ¶39). 
Hinterberger discloses selectively closing the second switch (38) of the battery modules while the first switch (36) of the one of the battery modules is open (Hinterberger; FIG. 2; ¶40).
	Regarding claim 2, Hinterberger discloses that the microcontroller is configured to open the switch (36) of the battery module (24) and close the bypass switch (38) of the battery modules (24) while the switch (36) of the one of the battery modules is open the battery cells (14) are not functioning fault-free (Hinterberger; ¶40).	
Regarding claim 11, Hinterberger discloses that the control device is designed to actuate the switching elements (Hinterberger; ¶18). Thus, Hinterberger discloses a driving mechanism that actuates the switches based on commands from the controller. 
	Regarding claim 16, Hinterberger discloses that the switching elements can be field effect transistors (Hinterberger; ¶10) which are known to be solid state switches.
	Regarding claim 17, Hinterberger discloses that the switching elements (36, 38) are integrated into the battery cell housing (24) (Hinterberger; FIG. 2; ¶30),
Regarding claim 20, Hinterberger discloses selectively closing switching elements (36), or first switches, respectively, while bypass switches (38), or second switches, respectively, are open (Hinterberger; ¶39). 
Hinterberger discloses a battery system (12) including a plurality of battery cell housings (24), or battery modules, electrically connected in series(Hinterberger; FIG. 2; ¶30). 
Hinterberger discloses that each battery cell housing includes one or more battery cells (32) (Hinterberger; FIG. 2; ¶30). 
Hinterberger discloses a switching element (36), or a first switch,  connected between a positive reference potential of the battery cell and a first node, as illustrated in annotated FIG. 2 reproduced below (Hinterberger; FIG. 2; ¶31). 
Hinterberger discloses a bypass switching element (38), or a second switch, connected between the first node and a second node, as illustrated in annotated FIG. 2 reproduced below (Hinterberger; FIG. 2; ¶31). 
Hinterberger illustrates that a negative reference potential of battery cell (32) is connected to the second node(Hinterberger; FIG. 2).

    PNG
    media_image2.png
    799
    657
    media_image2.png
    Greyscale

Hinterberger discloses a microcontroller (40), or a management module, that controls the switching element (36) and the bypass switching element (38) for opening and closing (Hinterberger; FIG. 2; ¶32).
Hinterberger discloses selectively closing the first switches (36) of the battery modules while the second switches (38) are open (Hinterberger; FIG. 2; ¶39). 
Hinterberger discloses selectively closing the second switch (38) of the battery modules while the first switch (36) of the one of the battery modules is open (Hinterberger; FIG. 2; ¶40).

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hinterberger et al. US20190288345A1 as evidenced by Stanfield https://hvacrfundamentals.blogspot.com/2013/06/reading-voltage-across-switches.html.
Regarding claim 18, although Hinterberger does not directly disclose that the first and second switches have a voltage drop when closed that is less than a predetermined fraction of a voltage of one of the battery modules at a predetermined current, it naturally occurs that a voltage drop is less than a predetermined fraction when a switch is closed.
Stanfield teaches that when a current travels through a switch, or the switch is closed, there is no voltage drop, as explained by Ohm’s law. In other words, the voltage drop across a closed switch is 0 V. Thus, the drop is automatically less than a fraction.

Note: Applicant is reminded that claim 19 is being interpreted as depending form claim 18, rather than claim 1, as discussed in the 112 rejection above.
Regarding claim 19, as discussed with claim 18, although Hinterberger does not explicitly disclose the fraction is less than 1/100 of the voltage of the one of the battery modules, this limitation will naturally occur when measuring a voltage drop across a closed switch.
Stanfield teaches that the voltage drop is 0 V, which is a fraction less than 1/100 of the voltage of one of the battery modules.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinterberger in view of Miller US20200321787A1.
Regarding claim 3, Hinterberger discloses that the microcontroller (40) is configured to open the switch (36) of the battery modules (24) and close the bypass switch (38) of the battery modules (24) in a fault state (Hinterberger; ¶40).
Hinterberger is silent as to a fault state occurring when a state of charge of the one of the battery modules rises to a predetermined maximum state of charge during charging of the plurality of battery modules.
Miller discloses that the charging of the battery is stopped as soon as one of the cells reaches the maximum state of charge (Miller; ¶65). 
It would be obvious to one of ordinary skill in the art to provide the state of charge analysis of Miller to Hinterberger in order to stop the charging of the cell and maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).	
Regarding claim 4, Hinterberger is silent as to the state of charge of the one of the battery modules rising to the predetermined maximum state of charge before a second state of charge of a second one of the battery modules rises to the predetermined maximum state of charge.
	Miller discloses when one cell rises to a maximum state of charge before the remaining cells, charging of the battery is stopped (Miller; ¶65). Thus, Miller discloses that the state of charge of the one of the battery modules rising to the predetermined maximum state of charge before a second state of charge of a second one of the battery modules.
	It would be obvious to one of ordinary skill in the art to provide the state of charge analysis of Miller to Hinterberger in order to maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
Regarding claim 5, Hinterberger discloses that the microcontroller (40) is configured to open the switch (36) of the battery modules (24) and close the bypass switch (38) of the battery modules (24) in a fault state (Hinterberger; ¶40).
Hinterberger is silent as to a fault state occurring when a voltage of the one of the battery modules rises to a predetermined maximum state of charge during charging of the plurality of battery modules.
Miller discloses that the charging of the battery is stopped as soon as one of the cells reaches the maximum state of charge (Miller; ¶65). The state of charge information for each cell is based on a measured voltage (Miller; ¶16).
It would be obvious to one of ordinary skill in the art to provide the voltage analysis of Miller to Hinterberger in order to stop the charging of the cell and maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
Regarding claim 6, Hinterberger is silent as to the voltage of the one of the battery modules rising to the predetermined maximum voltage before a second state of charge of a second one of the battery modules rises to the predetermined maximum voltage.
	Miller discloses when one cell rises to a maximum state of charge before the remaining cells, charging of the battery is stopped (Miller; ¶65). Thus, Miller discloses that the state of charge of the one of the battery modules rising to the predetermined maximum state of charge before a second state of charge of a second one of the battery modules. The state of charge information for each cell is based on a measured voltage (Miller; ¶16).
	It would be obvious to one of ordinary skill in the art to provide the state of charge analysis of Miller to Hinterberger in order to maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).	
Regarding claim 7, Hinterberger discloses that the microcontroller (40) is configured to open the switch (36) of the battery modules (24) and close the bypass switch (38) of the battery modules (24) in a fault state (Hinterberger; ¶40).
Hinterberger is silent as to a fault state occurring when a state of charge of the one of the battery modules decreases to a predetermined minimum state of charge during discharging of the plurality of battery modules.
Miller discloses that the discharging of the battery is stopped as soon as one of the cells reaches the minimum state of charge (Miller; ¶65). 
It would be obvious to one of ordinary skill in the art to provide the state of charge analysis of Miller to Hinterberger in order to stop the charging of the cell and maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
Regarding claim 8, Hinterberger is silent as to the state of charge of the one of the battery modules decreases to the predetermined minimum state of charge before a second state of charge of a second one of the battery modules decreases to the predetermined minimum state of charge.
	Miller discloses when one cell rises to a minimum state of charge before the remaining cells, charging of the battery is stopped (Miller; ¶65). Thus, Miller discloses that the state of charge of the one of the battery modules reaching the predetermined minimum state of charge before a second state of charge of a second one of the battery modules.
	It would be obvious to one of ordinary skill in the art to provide the state of charge analysis of Miller to Hinterberger in order to maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
Regarding claim 9, Hinterberger discloses that the microcontroller (40) is configured to open the switch (36) of the battery modules (24) and close the bypass switch (38) of the battery modules (24) in a fault state (Hinterberger; ¶40).
Hinterberger is silent as to a fault state occurring when a voltage of the one of the battery modules rises to a predetermined minimum state of charge during charging of the plurality of battery modules.
Miller discloses that the charging of the battery is stopped as soon as one of the cells reaches the minimum state of charge (Miller; ¶65). The state of charge information for each cell is based on a measured voltage (Miller; ¶16).
It would be obvious to one of ordinary skill in the art to provide the voltage analysis of Miller to Hinterberger in order to stop the charging of the cell and maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
	Regarding claim 10, Hinterberger is silent as to the voltage of the one of the battery modules decreases to the predetermined minimum voltage before a second voltage of a second one of the battery modules decreases to the predetermined minimum voltage.
	Miller discloses when one cell rises to a minimum state of charge before the remaining cells, charging of the battery is stopped (Miller; ¶65). Thus, Miller discloses that the state of charge of the one of the battery modules rising to the predetermined minimum state of charge before a second state of charge of a second one of the battery modules. The state of charge information for each cell is based on a measured voltage (Miller; ¶16).
	It would be obvious to one of ordinary skill in the art to provide the state of charge analysis of Miller to Hinterberger in order to maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
	Regarding claim 12, Hinterberger discloses a sensors being integrated in the battery cells, including one to measure temperature (Hinterberger; ¶20).
Hinterberger is silent as to a voltage sensor configured to measure a voltage of that battery module.
Miller discloses measuring the voltage to determine a state of charge. In order to perform a measurement of the voltage, there needs be a voltage sensor (Miller; ¶16).
It would be obvious to one of ordinary skill in the art to provide the voltage analysis of Miller to Hinterberger in order to stop the charging of the cell and maximize a lifetime and/or usage of the cells of the battery (Miller; ¶65).
	Regarding claim 13, Hinterberger discloses that diagnostics at the cell level is performed, which includes the cell temperature in order to determine whether the battery cells are functioning fault-free (Hinterberger; ¶20). Thus, if there is a fault, Hinterberger is configured to open and close the first and second switches based on at least the temperatures of the battery cells (Hinterberger; ¶40).
Regarding claim 14, Hinterberger discloses  a current sensor integrated in battery cells configured to measure a current of that cell (Hinterberger; ¶20), Thus, if there is a fault, Hinterberger is configured to open and close the first and second switches based on at least the temperatures and currents of the battery cells (Hinterberger; ¶40).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hinterberger in view of Nose US20190027784A1.
Regarding claim 15, Hinterberger discloses a vehicle system comprising: the battery system as discussed with claim 1 having an electric motor vehicle (10) (Hinterberger; FIG. 1; ¶28).
Hinterberger does not explicitly disclose that the electric motor is configured to output drive torque for the vehicle; and an inverter that applies power from the battery modules to the electric motor.
Nose discloses that a motor generator (30) outputs a drive torque of a vehicle (Nose; ¶61).
Nose further discloses that the inverter (20) converts the current and outputs the current to the motor generator (30) (Nose; ¶61).
It would be obvious to one of ordinary skill in the art to provide the power train of Nose to the vehicle of Hinterberger in order to provide a typical power train to the vehicle.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. US20190359067A1 discloses a plurality of parallel strings, each of the strings comprising one or more battery cells. However, Hu does not disclose a plurality of modules in series.
Vance et al. US20120091964A1 discloses a plurality of battery modules arranged in series, each module having a battery cell connected to a switch and a bypass circuit, however, the terminal of the battery cell are arranged differently than claimed.
Schmidt et al. US20140368132A1 discloses battery modules arranged in series with a switch and a bypass switch, but does not discuss the switching conditions.
Dao et al. US20180354375A1 discloses a minimum and a maximum state of charge level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859